Citation Nr: 1110176	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-30 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder, including due to Agent Orange exposure.  

5.  Entitlement to service connection for bilateral loss of vision.

6.  Entitlement to service connection for a bilateral foot disorder, status post surgery, including due to Agent Orange exposure.

7.  Entitlement to service connection for left hip arthritis, status post replacement, including due to Agent Orange exposure.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran testified at a hearing at the RO in June 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


In preliminarily reviewing the file, the Board sees a September 2006 treatment record from Dr. M.H., a private physician who has been seeing the Veteran, indicates he is "permanently and totally disabled."  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Since, as will be explained, the Board is remanding several of the claims concerning the disabilities upon which Dr. M.H. has based this opinion, the Board also is remanding this derivative TDIU claim for appropriate development and consideration, rather than merely referring or immediately deciding this derivative claim.  The remand of these claims will be via the Appeals Management Center (AMC) in Washington, DC.

Further, the issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this other claim, and it is referred to the RO for appropriate action.   See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

There is no indication the Veteran had a skin disorder, bilateral foot disorder, or left hip arthritis while in the military, within one year of his discharge, or even for many ensuing years, and the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including to his presumed exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The Veteran's skin disorder, bilateral foot disorder, and left hip arthritis were not incurred in or aggravated by his military service and may not be presumed to have been incurred in service, including as a result of his exposure to Agent Orange or other herbicides in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and May 2006, prior to initially adjudicating his claims in August 2006, so in the preferred sequence.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining supporting evidence.  The letters admittedly did not also apprise him of the downstream disability rating and effective date elements of his claims, as contemplated by Dingess, but this is nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  Since the Board will conclude below that the preponderance of the evidence is against his underlying claims for service connection, the downstream disability rating and effective date elements of his claims are ultimately moot.  So not receiving this additional notice is not outcome determinative of his claims.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009)

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and he submitted written lay statements and, as mentioned, provided oral testimony during a hearing.  However, and as will be explained, there is no competent and credible evidence that he had the claimed disorders during his military service or even for many years after his discharge.  Nor is there any suggestion these claimed disorders are associated with his presumed exposure to Agent Orange or other herbicides in Vietnam.  So the Board is not required to have him undergo a VA compensation examination for a medical nexus opinion concerning this determinative issue for any of these claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  While testifying during his hearing, the Veteran acknowledged that he only had been told of this possible relationship between these claimed conditions (such as his left hip arthritis and foot disorder) and his military service in what amounted to his casual conversation with his treating physicians.  So he was uncertain whether any actually had reduced their opinions to writing and provided documentation in the file affirming this notion.  So, as it stands, there is only his unsubstantiated lay allegation concerning this purported correlation between these claimed conditions and his military service.  And the types of conditions claimed are not readily amenable to lay diagnosis or comment on etiology.  Hence, there is not the required evidence to have him examined for medical nexus opinions concerning these claims.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA, and that appellate review may proceed at least concerning these claims. 

II.  Entitlement to Service Connection for a Skin Disorder, Bilateral Foot Disorder, and Left Hip Arthritis, Including due to Agent Orange Exposure

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish permanency of disease or injury in service and link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Certain conditions like arthritis will be presumed to have been incurred in service if manifested to a compensable degree (generally, of at least 10-percent disabling) within the year after service.  This presumption, however, is rebuttably by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Further, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Also, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Turning back now to the facts of this specific case, as explained above, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be proof the Veteran has the disability claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Concerning this, the evidence of record includes VA treatment records dated from January 2002 to April 2009 and private treatment records from Dr. M.H. dated March 2006 to May 2009.  These records show the Veteran received a diagnosis of osteoarthritis of the left hip in March 2002; he had left hip replacement surgery that same month.  In May 2004, he had right foot surgery for hallus malleus and hammertoe deformities of the second, third, and fourth toes.  An October 2006 VA treatment record also indicates he has sub-metatarsal head deformities (i.e., hammerheads) of the second and third toes of both feet.  Finally, he initially received a diagnosis of psoriasis in September 2005 and has been receiving treatment for this condition every since.  Consequently, there is no disputing he has these claimed conditions.

Therefore, resolution of these claims instead turns of whether these conditions are attributable to the his military service - and, in particular, to exposure to Agent Orange while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service personnel records confirm he served in Vietnam from May 1967 to February 1969.  Therefore, exposure to Agent Orange while there is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Regardless, in order for the Veteran to be entitled to presumptive service connection on the basis of that Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Further, this specific disorder must have manifested to a compensable degree of at least 10-percent disabling within a specified time following the last exposure to Agent Orange.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

And here, unfortunately, although it is presumed the Veteran was exposed to Agent Orange since he served in Vietnam during the Vietnam era, the competent medical and other evidence of record does not also establish these claimed disorders are of the specific type required that would, in effect, require the Board to presume they were incurred during his military service from that presumed exposure to Agent Orange.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claims must still be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Concerning in-service incurrence of a relevant disease or injury, the Veteran's STRs are completely unremarkable for any relevant complaints, treatment or diagnoses of a skin, foot or left hip disorder during his military service or within one year of his discharge.  Further, his separation examination from December 1968 also fails to note the existence of any skin, foot or left hip disorders in service.  This is probative evidence against these claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also, as mentioned, is no objective indication of these conditions for many years after the Veteran's military service ended, well, for example, beyond the 
one-year presumptive period following service for the initial manifestation of arthritis to a compensable degree of at least 10-percent disabling to warrant presuming it was incurred in service.  So this, too, is probative evidence against these claims.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to indicate in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, the evidence in the claims file also does not etiologically link the Veteran's current disorders to his military service under any potential theory of entitlement.  Considering first his skin disorder, as stated, he initially received a diagnosis of psoriasis in September 2005.  He received treatment from the VA medical center that included topical creams, etc., from September 2005 to April 2009.  However, none of his treating physicians or anyone else qualified to comment has suggested that his skin disorder began in service, as a result of his service, including his presumed exposure to Agent Orange in Vietnam, or that it had continued or persisted during the intervening years since his military service had ended prior to that initial diagnosis.  Concerning the private treatment records from Dr. M.H., dated from March 2006 to May 2009, there is no indication he treated the Veteran for a skin disorder, much less provided this required medical comment on etiology.  So there is not the required linkage of this disorder to the Veteran's military service.

Concerning his claim for left hip arthritis, the Veteran's VA treatment records only confirm the diagnosis of osteoarthritis and resultant need for replacement surgery.  These records do not comment also on the determinative issue of causation to lint or associate this current disability with his military service to, in turn, establish the required service connection.  The private treatment records from Dr. M.H. also do not address this disability or its etiology.  So there is not the required linkage of this disorder to the Veteran's military service.

Similarly, concerning his bilateral foot disorder, the Veteran's VA treatment records merely mention the evaluation and treatment modalities for this condition, without also commenting on its etiology to support the notion that it is related to or dates back to the Veteran's military service to in turn establish the required service connection.

And as already alluded to, the Veteran readily acknowledged during his June 2010 hearing that his doctors may not have actually stated for the record that these conditions at issue are related to his military service - rather, only posited this suggestion in the course of their more casual conversation.  And even to the extent he alleged that perhaps some (though not all) of his doctors actually have documented their opinions in the file, the Board's review of the file does not reveal any such supporting opinions or documentation.  And the Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The ultimate probative value of evidence is determined not only by its competency, but also by its credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And while it is true that supporting medical nexus evidence is not always or categorically required in every instance, see again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), it is when the particular type of condition at issue is not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A diagnosis of arthritis, as an example, must be based on or confirmed by objective X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  So, by definition, the Veteran is not competent to say when he first had arthritis in his left hip and, by logical deduction, whether it dates back to his military service.  And while it is true he is competent, even as a layman, to notice recurring rashes on his skin and deformities of his toes and feet, since these disorders are readily apparent even to his naked eye, the Board still has to assess the credibility of his lay testimony concerning the onset and history of these claimed disorders against the medical and other evidence in the file when determining their etiology and potential relationship to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a skin disorder, left hip arthritis and a bilateral foot disorder.  So there is no reasonable doubt to resolve in his favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claims for service connection for a skin disorder, bilateral foot disorder, and left hip arthritis, including due to Agent Orange exposure, are denied.


REMAND

The Veteran also attributes his bilateral hearing loss, tinnitus, loss of vision, and acquired psychiatric disorder, including PTSD, depression and anxiety, to his military service.  Concerning the claims for bilateral hearing loss and tinnitus, he says that he sustained acoustic trauma in service, including especially from being around artillery fire on a daily basis.  In support of his claim for blindness, he reports that his job as an aircraft control and warning operator required him to look at radar for shifts of 12 hours.  And as a result of the strain on his eyes, he now has lost vision in both eyes.  Finally, he claims his psychiatric disorders are a result of the tragic events he witnessed in Vietnam during the war, including the constant bombardment of his base, sexual assault, and seeing dead bodies, etc.

As an initial matter, the Veteran needs to receive notice regarding the downstream disability rating and effective date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Also, VA must provide the Veteran a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding these requirements as they relate to the claims of entitlement to service connection for loss of vision, bilateral hearing loss and tinnitus, the Veteran has received the required diagnoses of these disorders, as evidenced by his VA treatment records dated from January 2002 to April 2009 and his private treatment records from Dr. M.H. dated from March 2006 to May 2009.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  Consequently, the determinative issue is whether these conditions are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning claims for hearing loss, in particular, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., 
at 110-11 (1988)).

But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, there is some suggestion the Veteran's hearing loss and tinnitus may be the result of his military service, but there is insufficient evidence on file for the Board to make a sufficiently definitive determination in this regard.  Dr. M.H. initially diagnosed these disorders in September 2006.  While VA outpatient treatment records dated in April 2007 confirm these diagnoses, the Veteran has not been provided an audiological examination in accordance with the provisions of 38 C.F.R. § 3.385.  Therefore, a VA compensation examination and opinion are needed to assist in determining the etiology of these claimed disorders, including especially in terms of whether they are a result of the acoustic trauma from artillery fire during his military service as he is alleging.  See McClendon, 20 Vet. App. at 83.

Concerning the Veteran's claim for service connection for loss of vision, he was initially diagnosed with optic neuropathy with secondary altitudinal defect involving fixation and asteroid in VA outpatient treatment records dated in August 2005.  Dr. M.H. also diagnosed the Veteran with optic neuropathy in May 2009.  As well in May 2009, Dr. M.H. provided a statement opining that the Veteran's prolonged exposure to Radon while performing his duties as an air traffic controller "may lead to a diagnosis of optic neuritis."

Additionally, the Board sees the Veteran is receiving SSA disability benefits for blindness, and these records already are in the file as he clarified during his June 2010 hearing, so do not need to be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  It is not the severity of his blindness, however, that is currently at issue, rather, the cause of it and specifically in terms of whether it is attributable to the type of activity (over exposure to radar scope) during his military service suggested.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In Obert v. Brown, 5 Vet. App. 30 (1993), the Court indicated that saying something "may" be true is tantamount to just as well saying it "may not" be true, and that an award of VA benefits may not be based on resort to speculation or remote possibility.  There are indeed a line of precedent cases discussing the lesser probative value of opinions like this from Dr. M.H. that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

But all of this said, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).


Here, Dr. M.H. has at least suggested the Veteran's loss of vision may be attributable to his military service from the specific type of duties and responsibilities he had in service.  Therefore, a VA compensation examination and opinion are needed to assist in determining the etiology of this disorder, including especially in terms of whether it is a result of the Veteran's MOS of air traffic controller during his military service.  See McClendon, 20 Vet. App. at 83.

Finally, the Veteran's acquired psychiatric disorder claim is inclusive of PTSD, depression and anxiety, so all encompassing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Rather recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former 
prisoners of war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Another exception to the general pleading requirement and proof of stressor in service is when the claim is predicated on personal or sexual assault.

The primary result of this most recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

Here, the Veteran has the required diagnoses of PTSD and depression, as reflected in his VA outpatient treatment records dated in January 2006, which initially noted positive screenings for both disorders.  His PTSD was confirmed in a letter dated in March 2007 from a VA treating psychiatrist and his depression was confirmed in an May 2008 treatment record from Dr. M.H.  In March 2006, the Veteran submitted statements describing his purported stressors.  He stated that the radar tracking unit where he was stationed was destroyed and he was evacuated from the area.  Further, in his Travel Board hearing testimony during June 2010, he stated he saw bodies blown apart and that his base was under constant bombardment of artillery rounds.  His SPRs note his deployment in Vietnam during the Vietnam era, as conceded in the Board's earlier discussions.  And, while the Joint Services Records Research Center (JSRRC) stated in April 2010 that there was insufficient information to corroborate his stressors, VA since as mentioned has amended its rules, especially concerning the requirement regarding stressor confirmation.  Therefore, a VA compensation examination and opinion are needed to determine whether the Veteran's purported stressors are consistent with the places, types, and circumstances of his service and the reason he has PTSD, depression, etc.  See the revised, as of July 13, 2010, 38 C.F.R. § 3.304(f)(3).


Lastly, there also, as mentioned, is a derivative TDIU claim that needs to be considered.  The Veteran's only service-connected disability at present concerns the post-operative residuals of his appendectomy, rated as 0-percent disabling (i.e., noncompensable).  So, as it stands, he does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis, in turn requiring special consideration on an extra-schedular basis under the alternative provisions of § 4.16(b).  But even he is not alleging that he is incapable of obtaining and maintaining employment on account of this only 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  So the derivative nature of this TDIU claim is not from this disability, rather, the several other disabilities for which he also is requesting service connection.  And if these other disabilities eventually are service connected, this in turn could potentially impact the outcome of this derivative TDIU claim.  Hence, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other),  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994), collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See, too, Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

Accordingly, these remaining claims are remanded for the following additional development and consideration:

1.  Send the Veteran notice regarding the downstream disability rating and effective date elements of these remaining claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  Schedule a VA examination to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's already diagnosed psychiatric disorders, including especially his PTSD and depression, are related to or the result of events that occurred during his military service, especially in Vietnam and particularly in light of the recent changes to 38 C.F.R. § 3.304(f)(3) regarding not needing to independently verify certain types of stressors.  The examination should include any diagnostic testing or evaluation deemed necessary.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The Veteran is hereby advised that failure to report for this, or any other examinations, without good cause, may have adverse consequences on his pending claims.  

The examiner must discuss the rationale of any opinion rendered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Also schedule VA compensation examinations for concerning the Veteran's other claims for bilateral hearing loss, tinnitus and loss of vision.

    a) The audiological examiner must first determine whether the Veteran has bilateral hearing loss of sufficient severity to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability according to these VA standards.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

    b) Thus, if a ratable hearing loss disability is confirmed, the examiner is requested to indicate the likelihood (very likely, as likely as not, or unlikely) this current hearing loss disability and tinnitus are related to the Veteran's military service, including especially to any acoustic trauma he sustained in service from repeated exposure to excessively loud noises.

    c) An examiner must also determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's loss of vision is attributable to his military service, and in particular to his job as an air traffic controller working for prolonged periods at a time with radar scopes, etc.  In making this important determination regarding causation, the examiner is asked to specifically consider the May 2009 statement from Dr. M.H. indicating such type activity "may lead to a diagnosis of optic neuritis."

The claims file and complete copy of this remand must be made available for review of the Veteran's pertinent medical and other history.


The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these remaining claims for service connection for bilateral hearing loss, tinnitus, loss of vision and an acquired psychiatric disorder, including PTSD and depression, in light of the additional evidence.  And if service connection is granted for any additional disability, consider also whether the Veteran is entitled to a TDIU on the basis of this additional disability (that is, in addition to his only current service-connected disability - the appendectomy residuals).  If his claims are not granted to his satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


